Jennings, J.
The parties to this petition for a new trial are the same as those named in the preceding case. After the rendition of the verdict against him as related therein, the plaintiff herein brought this petition for a new trial on the ground of newly discovered evidence and the perpetration of a fraud upon the court. The petition was denied. The decision was correct on at least two sufficient grounds. The evidence was not newly discovered. The exhibit in which it is summarized shows that each item was within the knowledge of the plaintiff herein at the time of the trial of the former case. General Statutes § 8013. In addition, the trial court in the case at bar found that the plaintiff herein was not a credible witness as to the facts thus sought to be introduced. Furthermore, *718since the plaintiff concedes participating in what he claims was a fraud on the court, he is not entitled to raise the question. “JWJhat a person has consented to, he cannot set up as an injury.” Dennis v. Dennis, 68 Conn. 186, 194, 36 A. 34.
There is no error.
In this opinion the other judges concurred.